Citation Nr: 0927931	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L5-S1 with left L3-4 disc with quadriceps weakness 
and partial foot drop status post left L3-4 laminectomy with 
scar (claimed as lower back injury/left leg nerve damage/scar 
tissue and arthritis lower back) (hereinafter "lower back 
disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a November 2007 decision, the Board denied the Veteran's 
claim for service connection for a lower back disability.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In August 2008, the Court granted a joint motion to remand 
this appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the points raised in the July 2008 joint motion 
to remand, the Board finds that a VA medical opinion is 
needed to address whether the Veteran's lower back disability 
is related to service.

A May 1966 service entrance report of medical history 
indicates that the Veteran had muscle spasms in the back in 
high school but no current trouble.  A June 1966 clinic note 
reflects a questionable back sprain lifting heavy objects 
three nights ago.  An August 1966 clinic note reflects 
complaints of lower back pain and a diagnosis of a lower back 
sprain.  Clinic notes dated in March 1968 indicate a 
recurrence of lower back strain but that x-rays were 
negative.  In April 1968, he was hospitalized for an acute 
lumbosacral strain.  A May 1968 separation examination report 
reflects a normal evaluation of the spine but that he 
continued to have slight symptoms.

Subsequent to service, the Veteran was seen at a private 
facility in May 1985 for complaints of lower back pain off 
and on since 1976.  The Veteran was diagnosed with extruded 
left L3-4 disc with a secondary foot drop and quadriceps 
weakness.  He also had degenerative disc disease at L5-S1 and 
some mild narrowing at L4-5.  He underwent a left L3-4 
laminectomy and removal of large extruded disc.

In September 2004, the Veteran underwent a VA spine 
examination.  He related to the examiner the above medical 
history.  The examiner rendered a diagnosis of left foot 
drop, absent Achilles reflexes, and steppage gait due to L5-
S1 ruptured disk in 1985 and another ruptured disk in 2000.  
The examiner stated that the lower back pain is due to the 
foraminal stenosis at L5-S1.  In an October 2004 addendum, 
the examiner noted that the Veteran complained of mild lower 
back pain twice in 1966 and once in 1968 and that, according 
to the history provided in 1985, the Veteran did not complain 
of further pain until 1976.  The examiner stated that the 
Veteran developed acute lower back pain in 1985 and that 
whether the lower back pain that the Veteran had sporadically 
presented before was the beginning of lower back disk 
problems remains a moot question at this point.  The examiner 
then opined that the Veteran's lower back problems developed 
in 1985.

The above evidence indicates that the Veteran experienced a 
recurrent lower back strain in service, including an acute 
lumbosacral strain while pulling a boat from the water.  The 
Veteran reportedly suffered from lower back pain off and on 
since 1976 and underwent laminectomy and removal of an 
extruded disc in 1985.  Although the VA examiner opined that 
the Veteran's current lower back problems began in 1985, he 
did not comment on whether the Veteran's prior lower back 
pain represented the beginning of disc problems or was 
related to any incident of service, to include the acute 
lumbosacral strain.  Thus, the RO should obtain a VA medical 
opinion, based on a complete review of the record, as to 
whether the Veteran's lower back disability that resulted in 
surgery in 1985 is related to service.

Prior to obtaining further medical opinion, to ensure that 
all due process requirements are met, the RO should give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the Veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on 
the claims before the expiration of the one-year notice 
period).

Lastly, further RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. Thus, proper notice should be provided 
on remand.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess, 19 Vet. App. 473.  
The letter should request that the Veteran 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should arrange for 
the Veteran's claims file to be reviewed 
by a physician at a VA medical facility 
for the purpose of obtaining an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's lower back disability that 
resulted in surgery in 1985 had its onset 
in service or is related to service.  

In rendering the opinion, the physician 
should address the service treatment 
records as well as the September 2004 VA 
examination report and October 2004 
addendum.

It is imperative that the physician review 
all the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
opinion.

If the physician is unable to provide the 
requested information with any degree of 
medical certainty, the physician should 
clearly indicate such a finding.  The 
physician should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the RO must 
readjudicate the claim.  If the 
determination of the benefit sought on 
appeal remains adverse to the Veteran, he 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

